His Honor, JOHN ST. PAUL,
rendered the opinion .and decree of the Court, as follows:
This is a petitory action. In the language of defendant’s brief “plaintiff traces her title, by an unbroken chain of conventional conveyances, to the dim and distant past.” From July, 1860, to July, 1906, the property belonged to one Edward Filleul.
Defendant claims by mesne conveyances through a tax title executed in the year 1885 for taxes of 1882 and 1883 *50‘assessed to one August- Girard, but under a description too vague to describe any property whatever, much less that of Filleul which was assessed to him for those years. (See Purcell vs. Seeger, No. 5882 of our docket.)
Opinion and decree, November 9th, 1914.
Rehearing refused, November 23rd, 1914.
Writ granted, January 13, 1914.
To supplement this deficiency in description defendant has recourse to a description of some property belonging to said Girard but situated in an adjoining and different square. Manifestly the ruling in Weber vs. Martinez, 125 La., 663, has not the slightest application to this case.
Defendant further urges that plaintiff is without interest whatsoever to bring this suit, claiming that the whole square of which this property forms a part was forfeited to the State for non-payment of the taxes of 1876, assessed to August Girard.
Even granting this, the forfeiture was a radical nullity, and was not cured by prescription; because at the time the property herein claimed belonged to Felleul and not to Girard. Forfeitures in the name of dead person and persons not the owner are void, and are not cured by the prescription of three years.
George vs. Cole, 199 La., 816.
The judgment appealed from is correct.
Judgment affirmed.
(137 La., 570.)